Appeal by the defendant from a judgment of the County Court, Suffolk County (Weissman, J.), rendered June 28, 1995, convicting him of criminal possession of stolen property in the fourth degree and unauthorized use of a motor vehicle in the second degree, upon a jury verdict, and imposing sentence. The appeal brings up for review the denial, without a hearing, of that branch of the defendant’s omnibus motion which was to suppress physical evidence.
Ordered that the judgment is affirmed.
The County Court’s denial of that branch of the defendant’s omnibus motion which was to suppress physical evidence was proper. The defendant’s supporting papers merely contained conclusory allegations which were insufficient to raise any factual issues to be resolved at a hearing (see, CPL 710.60 [3] [b]; People v Mendoza, 82 NY2d 415).
The trial court’s Sandoval ruling, inter alia, permitting the prosecutor to cross-examine the defendant concerning his prior conviction of attempted assault in the first degree was not an improvident exercise of discretion. The offense was relevant to the defendant’s credibility and his willingness to put his interests above those of society (see, People v Melvin, 223 AD2d 604; People v Garner, 190 AD2d 994; People v Byrd, 173 AD2d 549; People v Noeth, 162 AD2d 724).
The defendant failed to preserve for appellate review his challenge to the second count of the indictment (see, CPL 210.20, 210.25; People v Iannone, 45 NY2d 589, 600-601; People v Warden, 170 AD2d 469), and we decline to reach this issue in the exercise of our interest of justice jurisdiction (see, CPL 470.15 [6]).
The defendant’s remaining contentions are without merit. Bracken, J. P., Copertino, Santucci and McGinity, JJ., concur.